1)ISM ISS: Opinion Filed January 1      .   2013.




                                                 in The
                                   nttrt 01 ppia1
                          1ift1! tlitrict iif 1i.xti at Ja11w5
                                         No. 05-12-01203-CV


                 KI PONG NA, C [lONG SOOK NA, COCO C-STORE, INC.,
                       & KSCJ INVESTMENTS, INC., Appellants

                                                     V.

         UNITED CENTRAL BANK, DONC SIK YO() A/KJA J1MLVIY YOO,
  1NSUK SUNG, YOUNG 110 AHN, HANS S. Y00, AND HAS S. YOO, P.C., ippellees


                        On Appeal from the 192nd Judicial District Court
                                     1)allas County, Texas
                            Trial Court Cause No. DC-10-08730-K


                               MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Francis and Lang-Miers
                                Opinion By Chief Justice Wright

        By notice of appeal filed September 4, 2012, appellants Ki PongNa, Chong SookNA, Coco

C-Store, Inc., and KSCJ Investments, Inc. appeal the trial court’s July 27, 2011, October 21, 2011,

and June 5, 2012 partial summary judgments. These summary judgments, collectively with other

court nilings, dispose of appellants’ claims against appellees.       However, they do not, either

individually or collectively with other rulings, dispose of appellee United Central Bank’s

counterclaims against appellants. Because, subject to certain mostly statutory exceptions not

applicable here, we have jurisdiction only over judgments that dispose of all parties and claims, we

directed the parties to file letter briefs addressing our jurisdiction over the appeal. See Lehmann v.
I1cir—Cn Coi’p., 39 SW.3d 191      195 (Tex. 2001 ).   The parties complied and agree that United

Central [lank’s connierelaims remain pending and we lack nrisdiut ion over the appeal .‘\ccordinglv.

we dismiss the appeal. See Tix. R. App. P. 42.3(a).




                                                       ( \1U)[ WRl(flf            —




                                                       C Hit I JUS9 i()
                                                              //   7/
                                                          /




121 203F.P05
                                     (!niirt nf .$1pcthi
                        .FiftI!   JiEitrtct   nf     xai at Da11zn

                                       JUDGMENT
KI PONG NA. C HONG SO()K NA. COCO                   Appeal ti’om the I 92nd .Iudicial District Court
C -SIORI      INC    ANI)     KSCJ                  of Dallas County, Texas. (Tr.Ct. No. 10—
INVESTMENTS, INC.. Appellants                       08730-K).
                                                    Opinion delivered by Chief’ Justice Wright.
No, 05-I 2-01 203-CV         v                      Justices Francis and Lang-Miers participating.

UNITED CENTRAL BANK, DONG SIK
YOO A/KIA JlMM YOO INSUK SUNG
OUNG HO AIIN HANS S ‘ZOO AND
1-fANS S. YOO P.C.. Appellees

        In accordance with this Court’s opinion of this date. we DISMISS the appeal. We ORDER
that appellees United Central Bank, Dong Sik Yoo ar’ka Jimmy Yoo. Insuk Sung. Young Ho Ahn.
Hans S. Yoo and Hans S. Yoo, P.C. recover their costs, if any, of this appeal from appellants Ki
Pong N i C hong Sook N i C oo C —Stoic Inc md KS I ln Lstmcnts Inc


Judgment entered January 18, 2013.




                                                       /       /-/—   /
                                                                 /
                                                   VAROLYN RffT
                                                   CHIEF JUST1CF